Citation Nr: 0213458	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-18 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to May 
1969 and from June 1969 to April 1978.  He served two tours 
of duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  The file was subsequently 
transferred to the RO in North Little Rock, Arkansas.

In March 2002, the Board notified the veteran by letter his 
substantive appeal may not have been filed in a timely 
manner, as is required by law.  The veteran was given the 
opportunity top provide additional evidence on this matter 
and/or to request a hearing.  A copy of the letter was sent 
to the veteran's accredited representative.  Neither the 
veteran or his representative responded to the Board's 
letter.   


FINDINGS OF FACT

1.  By rating decision dated in April 12, 1999, the RO denied 
entitlement to service connection for PTSD.  The veteran was 
notified of that decision by latter dated April 15, 1999.  He 
filed a notice of disagreement that was received by VA on 
April 30, 1999.  The RO issued a statement of the case on 
March 31, 2000.

2.  The veteran filed a substantive appeal (VA Form 9) on 
September 29, 2000.



CONCLUSION OF LAW

The veteran did not timely perfect an appeal as to the claim 
of entitlement to service connection for PTSD; thus, the 
Board has no jurisdiction to consider that issue and it is 
dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking entitlement to service 
connection for PTSD.  For reasons which will be expressed 
below, the Board has determined that he had not perfected an 
appeal as to that issue.  Because the Board is therefore 
without jurisdiction to adjudicate this matter, it is 
dismissed.

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 19.4, 20.101 
(2001).  

Appellate review will be initiated by the filing of a notice 
of disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201 
(2001).  In order to perfect an appeal to the Board, a 
claimant must file a substantive appeal, which consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202 (2001).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302 (2001).  

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Factual background

A claim for entitlement to service connection for PTSD was 
received by VA as one of several claims in November 1995.  A 
May 1996 rating decision deferred that issue pending 
additional development.  Rating decisions dated in February 
and April 1998 denied entitlement to service connection for 
PTSD; the veteran was notified of the denials later in 
February and April 1998, respectively.  

In October 1998, the veteran filed VA Form 21-4138, Statement 
In Support of Claim, in which he referenced another VA Form 
21-4138 which had been filed in March 1998.  That for 
specifically stated in capital letters "THIS IS NOT A NOTICE 
OF DISAGREEMENT".   The March 1998 statement further asked 
the RO to reconsider the RO 's denial of his claim. 

Another VA Form 21-4138 was received from the veteran on 
March 18, 1999.  The veteran referenced the VA rating 
decision dated April 14, 1998 which denied his claim of 
entitlement to service connection for PTSD.  The veteran 
submitted recent medical evidence and requested "further 
reconsiderations [sic] regarding my claim."

The veteran's claim for service connection for PTSD was 
denied in an April 1999 rating decision.  The veteran was 
notified of the denial by letter dated April 15, 1999.  A 
notice of disagreement was received by VA on April 30, 1999.  
The RO issued a Statement of the Case addressing the issue on 
March 31, 2000.  A substantive appeal as to the issue of 
entitlement to service connection for PTSD was received by VA 
on September 29, 2000.  

The Board informed the veteran by letter of March 22, 2002, 
with a copy to his representative, of its intention to 
address the question of the timeliness of his substantive 
appeal regarding the issue of entitlement to service 
connection for PTSD.  In the letter, he was informed of the 
above noted dates relevant to the filing of his appeal.  He 
was also informed that he could submit argument pertinent to 
the question of the timeliness of his substantive appeal to 
the Board and that he could present sworn hearing testimony 
relevant to timeliness as well, if he desired.  A time frame 
of sixty days was provided for his response and he was 
informed that if no response was received by the end of that 
period, it would be assumed that he had no argument to submit 
and did not want to request a hearing.  A copy of pertinent 
law and regulations accompanied the letter.  No response was 
received from the veteran or his representative within 60 
days of the date of the letter.

Analysis

Initial matter - due process 

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  See 38 C.F.R. § 20.203.  "It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In Marsh v. West, 11 Vet. App. 468 (1998), the Court of 
Appeals for Veterans Claims (the Court) held that the Board 
must assess its jurisdiction prior to addressing the merits 
of a claim.  The Court further held, however, that it could 
be prejudicial to the appellant for the Board to address 
jurisdictional questions in the first instance without 
affording an appellant the right to present argument and 
evidence on those questions.  

In this case, as discussed above, the Board contacted the 
veteran, with a copy to his representative, in March 2002, 
informing him of the possible inadequacy of his substantive 
appeal and soliciting his response.  No response has been 
received.

In addition, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2001)].  This 
law redefines the obligations of VA with respect to the duty 
to assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the VCAA 
is applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and finds that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations.  It is clear that the veteran was informed of 
the necessity of filing a timely substantive appeal.  See, in 
particular, the March 2000 Statement of the Case, page 2.  
The veteran was furnished with a VA Form 9 by the RO in March 
2000 (with accompanying instructions), which he in fact 
filed, although he did not file it within the required time 
limits.

Thus, the Board concludes that the veteran was appropriately 
notified of the legal requirements pertaining to the adequacy 
of substantive appeals and to the extent required under the 
circumstances presented in this case, the provisions of the 
VCAA have been satisfied.  The Board further observes that, 
as discussed in detail below, this case is one in which the 
law is dispositive of the issues.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Discussion

As discussed in the factual background section above, the 
veteran's initial claim of entitlement to service connection 
for PTSD was denied in RO rating decisions in February 1998 
and April 1998.  In March 1999, he filed a VA Form 21-4138 
which was interpreted by the RO as a reopened claim for 
service connection for PTSD.     
The RO denied the claim in April 1999.   [The Board observes 
in passing that the RO's denial was on a de novo basis.]  The 
veteran submitted a notice of disagreement later in April 
1999.

Based on the above procedural history, the Board believes 
that the March 1999 communication from the veteran should be 
considered as a request to reopen the previously-denied claim 
rather than as a notice of disagreement as to the April 1998 
rating decision.  The veteran does not appear to contend 
otherwise.  Even if the March 1999 communication from the RO 
could be interpreted as a notice of disagreement with the 
April 1998 rating decision, this would not change the outcome 
of the case, which hinges on the matter of whether a timely 
substantive appeal was filed.    

In any event, a Statement of the Case was mailed to the 
veteran at his most recent address of record in March 2000.  
In the SOC and in the transmittal letter, the veteran was 
advised of the law concerning the filing of substantive 
appeals, that he needed to complete and submit the enclosed 
VA Form 9 top prefect an appeal, and that he should read the 
instructions very carefully.  A VA Form 9 was not received by 
VA until September 29, 2000.  

The VA Form 9 submitted by the veteran and received by VA in 
September 2000 does not meet the statutory and regulatory 
requirements as to a timely filed substantive appeal.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2001).  In 
particular, the veteran's VA Form 9 was not received by VA 
either within a year of the date that the rating decision 
denial letter was initially mailed to the veteran, that is by 
April 15, 2000, or within 60 days of the date that the RO 
mailed the veteran the Statement of the Case, that is by May 
30, 2000.  

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal under 
the pertinent law and regulations.  The Board has identified 
no such communication, and the veteran has pointed to none.  

The formality of perfecting a timely appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  Pursuant to VAOPGCPREC 9-99, the Board may 
dismiss any appeal which is not timely filed.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss this appeal.

In conclusion, because the veteran's substantive appeal was 
not timely, the Board lacks jurisdiction to adjudicate the 
issue of entitlement to service connection for PTSD on the 
merits.  Consequently, his appeal must be dismissed.  See Roy 
v. Brown, 5 Vet. App. 554 (1993); see also Fenderson v. West, 
12 Vet. App. 119, 128-31 (1999) [discussing the necessity to 
filing a substantive appeal which comports with governing 
regulations].

As a final comment, the Board wishes to make it clear that it 
has not addressed the underlying claim of entitlement to 
service connection for PTSD, which has now been dismissed.  
The Board intimates no opinion as to the ultimate disposition 
warranted should the veteran choose to reopen the claim in 
the future.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is dismissed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

